      Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                   ______________________


BRANDON ELLIS,
JEREMY ARTIS,
VASSHAWN ROBINSON,

               Plaintiffs,

vs.                                                 Case No. 2:17-cv-01011-KWR-GBW

HOBBS POLICE DEPARTMENT,
JASON HERRERA, CHAD WRIGHT,
SHANE BLEVINS, JEREMY KIRK,
MATTHEW BURLESON, JIMMY GRIMES,
CHRISTOPHER MCCALL, J.J. MURPHY,

               Defendants.

                             MEMORANDUM OPINION AND ORDER

        THIS MATTER comes before the Court upon Defendants’ Motion to Reconsider (Doc.

246). The Court granted in part and denied in part Defendants’ motion for summary judgment as

to Plaintiff Artis’ claims. Doc. 238, 244. Having reviewed the parties’ pleadings and the

applicable law, the Court finds that Defendants’ motion is not well-taken and, therefore, is

DENIED.

                                       BACKGROUND

        This case arises out of Plaintiffs’ opposition to racial discrimination within the Hobbs

Police Department. Plaintiff Artis alleges he was retaliated against for (1) opposing HPD’s racial

discrimination against Plaintiff Robinson and (2) opposing alleged discriminatory police practices

against African Americans. Defendants include Hobbs Police Department, Chief McCall, and

several supervisors and officers.
     Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 2 of 10




        Plaintiff Artis filed this case under 42 U.S.C. § 1981 and 1983, and the New Mexico

Whistleblower Protection Act. Plaintiff’s complaint asserts the following claims:

        Count I: New Mexico Whistleblower Protection Act

        Count II: First Amendment Retaliation under § 1983; and

        Count III: Racial Discrimination pursuant to § 1981.

        Defendants moved for summary judgment. Doc. 185.

        In February 28, 2019, Plaintiff Artis filed a complaint in New Mexico state court for

violation of the New Mexico Whistleblower Protection Act (the “NMWPA”). Plaintiff Artis

argued that Defendants violated the NMWPA by retaliating against him for filing this federal suit.

Plaintiff alleged that he engaged in a protected activity under the statute by filing the federal

lawsuit, thereby unveiling unconstitutional practices and racial discrimination at HPD. He also

alleged he was retaliated against for filing the federal lawsuit. The state court dismissed Plaintiff’s

case on September 18, 2019 and Plaintiff appealed. The appeal is pending.

        Defendants filed the summary judgment motion on November 21, 2019 but did not mention

the state court suit.

        The Court granted in part and denied in part Defendants’ summary judgment motion.

Docs. 238, 245. The Court concluded that (1) Plaintiff created a genuine dispute of material fact

as to his New Mexico Whistleblower Protection Act claim (Count I); (2) Plaintiff’s First

Amendment Association claim was dismissed, but the Court did not sua sponte rule on the viability

of any First Amendment Speech claim (Count II); and the Court dismissed Plaintiff’s racial

discrimination claim pursuant to § 1981 (Count III).




                                                  2
    Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 3 of 10




         Specifically, the Court concluded that Plaintiff Artis presented sufficient evidence to

withstand summary judgment on his New Mexico WPA claim, and noted that he had created a

genuine dispute of material fact as to whether his future employment prospects had been harmed.

        As to Count II, the Court noted that Defendants did not move for summary judgment on

Plaintiff Artis’ First Amendment speech claim. The Court declined to sua sponte analyze the First

Amendment speech claim which had not been briefed.

        Defendants now ask the Court to reconsider denial of summary judgment.

                                     LEGAL STANDARD

        A district court may reconsider interlocutory orders. Warren v. American Bankers

Insurance of Florida, 507 F.3d 1239, 1243 (10th Cir. 2007) (“[A] district court always has the

inherent power to reconsider its interlocutory rulings” and the Tenth Circuit “encourage[s] a court

to do so where error is apparent.”). “[D]istrict courts generally remain free to reconsider their

earlier interlocutory orders.” Been v. O.K. Indus., Inc., 495 F.3d 1217, 1225 (10th Cir. 2007).

        Although a district court has broad discretion to reconsider an interlocutory order, many

district courts within the Tenth Circuit have applied the Servants of the Paracletes standard when

analyzing motions to reconsider interlocutory orders. United Fire & Cas. Co. v. Boulder Plaza

Residential, LLC, No. 06-CV-00037-PAB-CBS, 2010 WL 420046, at *3 (D. Colo. Feb. 1, 2010),

aff'd, 633 F.3d 951 (10th Cir. 2011). The Court notes that Defendants applied the standard

articulated in Servants of Paraclete v. Does, 204 F.3d at 1012. Therefore, the Court will do the

same.

        That standard provides that reconsideration should be based on the following grounds: (1)

if a manifest error of law or fact has been committed by the court; (2) if new evidence has been

discovered; and (3) if there has been an intervening change in controlling law. Servants of the



                                                 3
     Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 4 of 10




Paraclete, Inc. v. Great American Ins., 866 F.Supp. 1560, 1581 (D.N.M. 1994); Rodriguez, 89

Fed.Appx. at 959. The decision whether to grant a motion to reconsider is committed to the sound

discretion of the court. Thompson v. City of Lawrence, 58 F.3d 1511, 1514-15 (10th Cir. 1995).

However, the Court will generally not grant parties a second bite at the apple. Reconsideration of

an order in federal court is inappropriate to reargue an issue or advance new arguments or

supporting facts which were available at the time of the original motion. Servants of Paraclete v.

Does, 204 F.3d at 1012.

                                          DISCUSSION

         Defendants argue that the Court should reconsider its denial of summary judgment on the

New Mexico Whistleblower Protection Act claim (Count I) and First Amendment Speech claim

(Count II) because it committed clear error and was manifestly unjust in denying summary

judgment. Doc. 246 at 2 (citing Servant of the Pericles factors, 204 F.3d at 1012). For the reasons

stated below, the Court disagrees.

I.       Res Judicata does not bar Plaintiff Artis’ New Mexico Whistleblower Protection Act

Claim.

         Defendants argue that the Court committed manifest injustice or clear error by considering

post-employment retaliation that was asserted by Plaintiff Artis as undisputed facts O-P. See Doc.

206 at 7-8 (Plaintiff’s undisputed facts). Defendants argue that res judicata bars the Court from

considering this post-employment retaliation. Defendants do not seek reconsideration to dismiss

the entire claim, but merely to bar introduction of post-employment retaliatory actions.

         A.     Res Judicata waived.

         Defendants argued that the Court erred in considering the post-employment retaliation.

However, the Court has discretion to consider the entire record on summary judgment. Fed. R.



                                                 4
    Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 5 of 10




Civ. P. 56(c)(3). Here, the Court considered matters that were asserted as undisputed facts by

Plaintiff and were cited to the record. Defendants themselves asserted facts relating to the alleged

post-employment retaliation. Doc. 185 at 3 ¶¶ 6-7. Plaintiff Artis asserted several undisputed

facts relating to post-employment retaliation and cited to the record. See Doc. 206 at 7-8, ¶¶ O-

P. The Court may consider all undisputed facts in the briefing, therefore Defendants should have

alerted the Court that res judicata barred the Court from considering Plaintiff’s facts O-P as to

specific claims. See, e.g., Fed. R. Civ. P. 56(c)(3) (“The court need only consider the cited

materials, but it may consider other materials in the record”). Defendants argue that the Court

should not have considered the retaliatory actions arising after the complaint was filed, but

Defendants did not object to those undisputed facts on that basis. See Doc. 215 at 6 (responding

to Plaintiff’s facts O to Q).

        Because Defendants had the opportunity to assert res judicata in the summary judgment

motion or the reply brief but did not the Court concludes it is waived or acquiesced.. Concerned

Residents of S.F. North v. Santa Fe Estates, Inc., 2008-NMCA- 042, ¶¶ 27, 44, 182 P.3d 794 (A

defendant that fails to assert a res judicata defense acquiesces to defend multiple lawsuits.“[I]f a

defendant chooses not to make the objection that another action based on the same claim is

pending, that defendant has waived this protective aspect of res judicata and acquiesces to the

splitting of the claim.”). As explained above, the state court final judgment was issued before the

summary judgment motions were filed. Plaintiff clearly asserted the post employment retaliatory

actions in the undisputed facts. Therefore, Defendants could have asserted res judicata in the

motion or in their reply objecting to Plaintiff’s undisputed facts.

        B.      Even if the Court considered the res judicata argument, Res Judicata does not

apply here.



                                                  5
        Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 6 of 10




           Alternatively, even if the Court considered Defendants’ res judicata argument, it is not

meritorious. Defendants argue that the final judgment in the subsequently filed case bars the claim

in this case. The Court disagrees, in part because the two cases did not involve the same claim.

           Generally, the Court applies New Mexico law in determining whether a New Mexico state

claim is precluded. Migra v. Warren City Sch. Bd. of Educ., 465 U.S. 75, 83 (1984). “A party

asserting res judicata or claim preclusion must establish that (1) there was a final judgment in an

earlier action, (2) the earlier judgment was on the merits, (3) the parties in the two suits are the

same, and (4) the cause of action is the same in both suits.” Id.1 (citation omitted). If all of these

elements are met, res judicata is appropriate unless the party seeking to avoid preclusion did not

have a “full and fair opportunity” to litigate the claim in the prior suit. Id., 2015-NMSC-002, ¶ 15,

342 P.3d at 59; see also Wilkes v. Wyoming Dep't of Employment Div. of Labor Standards, 314

F.3d 501, 503–04 (10th Cir. 2002).

           In determining whether the cause of action is the same, “[b]oth the Tenth Circuit and New

Mexico have adopted the transactional approach…” Potter, 2015-NMSC-002, ¶ 11, 342 P.3d at

57 (citing Petromanagement Corp. v. Acme-Thomas Joint Venture, 835 F.2d 1329, 1335–36 (10th

Cir. 1988)). “The transactional approach considers all issues arising out of a ‘common nucleus of

operative facts’ as a single cause of action.” Id. (quoting Anaya v. City of Albuquerque, 1996-

NMCA-092, ¶ 8, 122 N.M. 326, 329, 924 P.2d 735, 738); see also Wilkes, 314 F.3d at 504 (“Under

[the transactional] approach, a cause of action includes all claims or legal theories of recovery that

arise from the same transaction, event, or occurrence. All claims arising out of the transaction must

therefore be presented in one suit or be barred from subsequent litigation.”) (quoting Nwosun v.

General Mills Rest., Inc., 124 F.3d 1255, 1257 (10th Cir. 1997)) (internal quotations omitted)



1
    The parties cited to claim preclusion and not issue preclusion law, therefore the Court will apply claim preclusion.

                                                             6
    Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 7 of 10




(brackets in original). “The facts comprising the common nucleus should be identified

pragmatically, considering (1) how they are related in time, space, or origin, (2) whether, taken

together, they form a convenient trial unit, and (3) whether their treatment as a single unit conforms

to the parties' expectations or business understanding or usage.” Potter, 2015-NMSC-002, ¶ 11,

342 P.3d at 57 (internal quotation marks omitted).

       Initially, the Court notes that the state case was filed after this case, alleging that Plaintiff

Artis (1) engaged in a protected activity by filing this federal lawsuit and (2) was retaliated against

because he filed this suit. In other words, the state case alleged violations of the NMWPA because

of and after the filing of this case. “No New Mexico case holds that later-raised claims must be

asserted in an earlier lawsuit where the operative facts underlying the newly asserted claims arose

after the claims in the first action were brought.” Brooks Trucking Co., Inc. v. Bull Rogers, Inc.,

2006-NMCA-025, ¶ 20, 128 P.3d 1076. Therefore, the filing of a later state court case does not

preclude the Court from proceeding on the claims in this case.

       Moreover, this case does not involve the same common nucleus of operative fact as the

state case. The operative facts in the state case arose after this case was filed and the state case

asserted that Plaintiff Artis (1) engaged in protected conduct by filing this federal suit and (2) was

retaliated against for filing the federal suit. In this case, the alleged (1) protected disclosure

occurred when he reported alleged racial discrimination to his superiors and (2) he was retaliated

against because of protected conduct that occurred while he was employed with HPD. The post-

employment retaliatory actions are merely one of several adverse employment actions asserted in

this case. Therefore, the two cases do not involve a common nucleus of operative fact.

       Moreover, the state court case was dismissed after considering a pure legal issue unrelated

to this case, that is, whether , “a claim can be made by a public employee under the Whistleblower



                                                  7
      Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 8 of 10




Protection Act against a public employer who does not have a direct employer-employee

relationship.” (Doc. 246-1 at p. 2). The state court dismissed the claim. In the state court case, his

alleged protected activity occurred after he left employment with the Hobbs Police Department.

In this case, the alleged protected activity occurred while he was employed with the Hobbs Police

Department.

II.       Court will not reconsider denial of summary judgment on First Amendment Speech

Claim.

          A.     Defendants did not move for summary judgment on first amendment speech

claim that was asserted in complaint.

          Defendants moved for summary judgment on a First Amendment Association claim. Doc.

185. The Court granted Defendants summary judgment on the First Amendment Association

claim but noted that Defendants did not move for summary judgment on the First Amendment

speech claim and it would not sua sponte raise summary judgment on that claim on Defendants’

behalf.

          Defendants argue that the Court erred because the speech claim was not asserted by

Plaintiff Artis. The Court disagrees.

          Plaintiff Artis alleged a First Amendment speech claim in his compliant. All Plaintiffs

alleged that they engaged in First Amendment protected speech were retaliated against for their

speech. Doc. 1 at 3, 4, 17, 18. Plaintiff Artis also asserted a First Amendment Speech claim in

the joint status report. Doc. 22 at 3-4. Moreover, Plaintiff asserted in an affidavit cited in his

response to the summary judgment motion that he engaged in protected speech. Doc. 206-1 at (Ex.

24 at 2). As to the New Mexico WPA claim Defendants assumed for purpose of the motion that

he engaged in protected disclosures. Doc. 185 at 6. Defendants also asserted that “Artis contends



                                                  8
    Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 9 of 10




that he was a target for discrimination/retaliation based on his complaints to his supervisor about

race-based policing and because of his interracial friendship with an African American co-

worker.” Doc. 185 at 4.

       Therefore, the Court concludes that Plaintiff Artis pled and asserted a First Amendment

speech claim. Defendants had notice that Plaintiff Artis asserted a speech claim. Defendants only

moved for summary judgment on a First Amendment Association claim and did not apply the

Garcetti/Pickering analysis in their motion. Plaintiff only had the duty to defend the First

Amendment Association claim and did not have to respond to arguments that Defendants did not

assert. Therefore, the Court concludes that it did not err in declining to sua sponte rule on the First

Amendment speech claim that was never briefed by the parties.

       B.      Court declines to reach merits of First Amendment speech claim.

       Moreover, the Court declines to address the merits of the First Amendment speech claim,

which Defendants asserted for the first time in the reconsideration motion.

       Generally, the Court does not address matters asserted for the first time in a motion for

reconsideration. Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000); Van Skiver

v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991). The Court sees no reason to deviate from

this practice in this case, because as explained above, Defendants had notice that Plaintiff Artis

asserted a speech claim but Defendants did not move for summary judgment on that claim.

Therefore, the Court declines to entertain summary judgment on the First Amendment speech

claim for the first time in a motion to reconsider.

       Moreover, the time to raise substantive pretrial motions (i.e., not motions in limine) was

November 21, 2019. Doc. 133 at 2. Plaintiff argued that this motion is untimely as to the speech

claim under Rule 16(b)(4). The Court may modify this deadline for “good cause.” Fed. R. Civ.



                                                  9
   Case 2:17-cv-01011-KWR-GBW Document 264 Filed 01/19/21 Page 10 of 10




P. 16(b)(4). Defendants appear to argue that there is good cause because Plaintiff Artis did not

allege a speech claim. The Court rejects that argument, as explained above. The Court finds that

Defendants have not established good cause for an extension.

                                       CONCLUSION

       The Court’s order denying summary judgment on Count I and II was not clearly erroneous

or manifestly unjust. Therefore, the Court declines to reconsider denial of summary judgment.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Reconsider (Doc. 246) is

DENIED.




                                              10
